                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUANITA BALADAD,
                                                                                     Case No. 19-cv-00246-PJH
                                   8                  Plaintiff,

                                   9            v.                                   JUDGMENT
                                  10     ANDREW SAUL,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         This action having come before the court on the parties’ cross-motions for

                                  15   summary judgment, and the court having GRANTED plaintiff’s motion and DENIED

                                  16   defendant’s motion,

                                  17         it is Ordered and Adjudged

                                  18         that the Commissioner’s final decision is reversed and remanded pursuant to 42

                                  19   U.S.C. § 405(g). This constitutes a final judgment and closes the case.

                                  20         IT IS SO ORDERED.

                                  21   Dated: March 30, 2020

                                  22                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  23                                              United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
